ORDER

PER CURIAM.
AND NOW, this 16th day of September, 2003, the Petition for Allowance of Appeal is hereby GRANTED LIMITED to the issue of whether filing a review petition is an appropriate procedure by which to seek amendment of a Notice of Compensation Payable, even if filed more than three years from the date of the workplace injury, in order to add to the description of the covered injury(ies) such consequential medical and psychiatric conditions which are alleged and found to have resulted from the workplace incident or injury identified in the Notice of Compensation Payable, but were not in existence at the time the Notice of Compensation Payable was executed.